Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 1 of 55




                Exhibit A
Case Details - Massachusetts Trial Court 2                                  Page 1 of 2
            Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 2 of 55


2074CV00037 Stonebridge Building and Design, Inc. vs. Randall, Lynn
M. et al

• Case Type:
• Contract / Business Cases
• Case Status:
• Open
• File Date
• 11/17/2020
• DCM Track:
• F - Fast Track
• Initiating Action:
• Services, Labor and Materials
• Status Date:
• 11/17/2020
• Case Judge:
•
• Next Event:
•



  All Information    Party    Tickler   Docket   Disposition


       Party Information
       Stonebridge Building and Design, Inc.
       - Plaintiff
       Alias

     Party Attorney
   • Attorney
   • Schultz, Esq., Hilary S
   • Bar Code
   • 447640
   • Address
   • Schultz Law, LLP
     231 Chief Justice Cushing Hwy
     Suite 203
     Cohasset, MA 02025
   • Phone Number
   • (617)951-9980
                                                                        More Party Information

       Randall, Lynn M.
       - Defendant
       Alias

       Party Attorney
                                                                        More Party Information

       Randall, III, Arthur
       - Defendant
       Alias

       Party Attorney
                                                                        More Party Information




       Ticklers




http://www.masscourts.org/eservices/;jsessionid=4439545DD5CA80A449F7EF5438808...     12/16/2020
Case Details - Massachusetts Trial Court 2                                  Page 2 of 2
            Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 3 of 55


   Tickler                                     Start Date        Due Date           Days Due        Completed Date
   Service                                     11/17/2020        02/16/2021         91
   Answer                                      11/17/2020        03/17/2021         120
   Rule 12/19/20 Served By                     11/17/2020        03/17/2021         120
   Rule 12/19/20 Filed By                      11/17/2020        04/16/2021         150
   Rule 12/19/20 Heard By                      11/17/2020        05/17/2021         181
   Rule 15 Served By                           11/17/2020        03/17/2021         120
   Rule 15 Filed By                            11/17/2020        04/16/2021         150
   Rule 15 Heard By                            11/17/2020        05/17/2021         181
   Discovery                                   11/17/2020        09/13/2021         300
   Rule 56 Served By                           11/17/2020        10/13/2021         330
   Rule 56 Filed By                            11/17/2020        11/12/2021         360
   Final Pre-Trial Conference                  11/17/2020        03/14/2022         482
   Judgment                                    11/17/2020        11/17/2022         730




   Docket Information
   Docket        Docket Text                                                                        File Ref   Image
   Date                                                                                             Nbr.       Avail.
   11/17/2020    Attorney appearance
                 On this date Hilary S Schultz, Esq. added for Plaintiff Stonebridge Building and
                 Design, Inc.
   11/17/2020    Case assigned to:
                 DCM Track F - Fast Track was added on 11/17/2020
   11/17/2020    Original civil complaint filed.                                                    1          Image
   11/17/2020    Civil action cover sheet filed.                                                    2          Image
   12/09/2020    Amended: amended complaint filed by Stonebridge Building and Design, Inc.          3          Image




   Case Disposition
   Disposition                                         Date                   Case Judge
   Pending




http://www.masscourts.org/eservices/;jsessionid=4439545DD5CA80A449F7EF5438808...                                     12/16/2020
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 4 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 5 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 6 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 7 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 8 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 9 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 10 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 11 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 12 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 13 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 14 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 15 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 16 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 17 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 18 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 19 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 20 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 21 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 22 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 23 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 24 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 25 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 26 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 27 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 28 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 29 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 30 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 31 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 32 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 33 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 34 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 35 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 36 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 37 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 38 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 39 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 40 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 41 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 42 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 43 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 44 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 45 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 46 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 47 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 48 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 49 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 50 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 51 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 52 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 53 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 54 of 55
Case 1:20-cv-12237-ADB Document 1-1 Filed 12/17/20 Page 55 of 55
